DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 10/27/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous 112b rejections and claim objections and the previous 112b rejections and claim objections have been withdrawn.
Applicant’s arguments with respect to claim(s) 1, 14, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Zhao is now cited in place of Coe to teach an absorbent article with a three-dimensionally patterned, wetlaid, cellulosic tissue nonwoven material.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2008/0221539) in view of Arizti et al (US 2015/0282997).
Regarding Claim 1, Zhao discloses an absorbent article (10, Fig. 1) having a fluid-handling system, the article (10, Fig. 1) comprising:
a fluid permeable bodyside liner (topsheet 26, Fig. 1);
a fluid impermeable outer cover (backsheet 22, Fig. 1);
an absorbent core (20, Fig. 1) disposed between the bodyside liner (26, Fig. 1) and the outer cover (22, Fig. 1); and
wherein a component of the absorbent core of the article (¶ [0082, 0085] indicates the nonwoven web 70, Fig. 8, can be used as a component of an absorbent core) is unapertured and includes a three-dimensionally patterned, wetlaid, cellulosic tissue nonwoven material (¶ [0082, 0085, 0101], Fig. 8; the nonwoven web is three-dimensionally patterned with rib-like elements 84 and valleys 86 and a wetlaid tissue paper can be used which would be a wetlaid cellulosic tissue nonwoven material).
Zhao is silent whether the absorbent core includes superabsorbent material and optionally fluff pulp; and a core wrap at least partially encircling the absorbent core, wherein the core wrap includes the three-dimensionally patterned, wetlaid, cellulosic tissue nonwoven material.
Arizti teaches an absorbent article, thus being in the same field of endeavor, with a topsheet (24, Fig. 5), a backsheet (25, Fig. 5), an absorbent core (28, Fig. 5) that includes superabsorbent material and optionally fluff pulp (¶ [0101-0102]), and a core wrap (16 and 16’, Fig. 5) at least partially encircling (¶ [0094], Fig. 5) the absorbent core (28, Fig. 5), where the core wrap (16, 16’, Fig. 5) includes a nonwoven material (¶ [0094]). The core wrap ensures that absorbent material does not leak or migrate out of the absorbent core (¶ [0104, 0109]), and using a superabsorbent material within the absorbent core allows the absorbent core to absorb large quantities of fluid (¶ [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent core of Zhao to include superabsorbent material and optionally fluff pulp and to have a core wrap surrounding the absorbent core, as taught by Zhao. This allows the absorbent core to absorb large quantities of fluid (as motivated by Arizti ¶ [0102]) and ensures the absorbent material does not leak or migrate out of the absorbent core (as motivated by Arizti ¶ [0104, 0109]). One of ordinary skill in the art would additionally be motivated to have the core wrap of Zhao/Arizti be made of the three-dimensionally patterned, wetlaid, cellulosic tissue nonwoven material web described in Zhao. This would be obvious due to Zhao’s disclosure that a component of the absorbent core of the absorbent article can be formed by the inventive web (¶ [0082, 0085]). Since one of ordinary skill in the art would recognize a core wrap to be considered a layer of the absorbent core, one of ordinary skill in the art would thus recognize the core wrap of Zhao/Arizti is a component of the absorbent core and as such can be made using the inventive web of Zhao.
Regarding Claim 2, Zhao further discloses a surge layer (secondary topsheet 24, Fig. 1) disposed adjacent the bodyside liner (26, Fig. 1) between the absorbent core (20, Fig. 1) and the bodyside liner (26, Fig. 1).
 Zhao is silent whether the surge layer is a synthetic nonwoven.
Arizti teaches a synthetic nonwoven surge layer (acquisition layer 52, Fig. 5; ¶ [0124] indicates layer 52 can be a synthetic nonwoven) disposed adjacent the bodyside liner (topsheet 24, Fig. 5) between the absorbent core (28, Fig. 5) and the bodyside liner (24, Fig. 5). The acquisition layer quickly acquires fluid which can then be distributed to the absorbent core to prevent user discomfort (¶ [0121]).
Therefore, it would have been obvious to modify the surge layer of Zhao/Arizti to be a synthetic nonwoven surge layer, as taught by Arizti. This layer allows for the quick acquisition of fluid which can then be distributed to the absorbent core to prevent user discomfort (as motivated by Arizti ¶ [0121]).
Regarding Claim 6, Zhao/Arizti discloses the claimed invention substantially as claimed as set forth above for Claim 1. The combination of Zhao/Arizti has a core wrap that is made of the inventive nonwoven web of Zhao.
Zhao further discloses the nonwoven web (70, Fig. 9) includes a textured surface (¶ [0082, 0085, 0101], Fig. 8; the nonwoven web is three-dimensionally patterned with rib-like elements 84 and valleys 86), wherein each surface includes an average material plane (see Image 1), a plurality of ridges (rib-like elements 84, Fig. 9) extending in a z-direction from the average material plane (see Image 1), and a plurality of grooves (valleys 86, Fig. 9) alternating with the plurality of ridges (84, Fig. 9), and wherein the grooves (86, Fig. 9) have a depth extending in the opposite z-direction from the average material plane (see Image 1).

    PNG
    media_image1.png
    327
    512
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 8 of Zhao
Therefore, since the combination of Zhao/Arizti as set forth above for Claim 1 utilizes the inventive nonwoven web of Zhao to form the core wrap, the core wrap of Zhao/Arizti includes opposing core wrap surfaces each having a textured surface, wherein each surface includes an average material plane, a plurality of ridges extending in a z-direction from the average material plane, and a plurality of grooves alternating with the plurality of ridges, and wherein the grooves have a depth extending in the opposite z-direction from the average material plane.
Regarding Claim 10, Zhao/Arizti discloses the claimed invention substantially as claimed as set forth above for Claim 1. The combination of Zhao/Arizti has a core wrap that is made of the inventive nonwoven web of Zhao.
Zhao further discloses the web has a longitudinal direction, and wherein the grooves extend the full length of the web in the longitudinal direction (as seen in Figs. 8 and 9, the grooves extend the full length of the web in the longitudinal direction even though there are spaces between the grooves).
Therefore, since the combination of Zhao/Arizti as set forth above for Claim 1 utilizes the inventive nonwoven web of Zhao to form the core wrap, the core wrap of Zhao/Arizti has a longitudinal direction wherein the grooves extend the full length of the core wrap in the longitudinal direction.
Regarding Claim 11, Zhao/Arizti is silent whether a third fluid insult intake time is at least 50 percent faster than that of the same article with a conventional 16.6 gsm tissue core wrap.
However, the structure of the device of Zhao/Arizti is substantially identical to the claimed invention, as set forth above for Claim 1. As such, the device of Zhao/Arizti would inherently have the same properties as that of the claimed invention. See MPEP 2112.01(1). Therefore, the absorbent article of Zhao/Arizti would have a third fluid insult intake time at least 50 percent faster than that of the same article with a conventional 16.6 gsm tissue core wrap.
Regarding Claim 12, Zhao/Arizti is silent whether the absorbent article is configured to move at least 5 grams of incoming fluid from a target insult area a distance of at least 5 cm.
However, the structure of the device of Zhao/Arizti is substantially identical to the claimed invention, as set forth above for Claim 1. As such, the device of Zhao/Arizti would inherently have the same properties as that of the claimed invention. See MPEP 2112.01(1). Therefore, the absorbent article of Zhao/Arizti would be configured to move at least 5 grams of incoming fluid from a target insult area a distance of at least 5 cm.
Regarding Claim 13, Zhao further discloses the article is a diaper, an adult incontinence product, or a feminine hygiene product (¶ [0050]).
Regarding Claim 14, Zhao discloses an absorbent article (10, Fig. 1) having a fluid-handling system, the article (10, Fig. 1) comprising:
a fluid permeable bodyside liner (topsheet 26, Fig. 1);
a fluid impermeable outer cover (backsheet 22, Fig. 1);
an absorbent core (20, Fig. 1) disposed between the bodyside liner (26, Fig. 1) and the outer cover (22, Fig. 1); and
wherein a component of the absorbent core of the article (¶ [0082, 0085] indicates the nonwoven web 70, Fig. 8, can be used as a component of an absorbent core) is unapertured and includes fibers, wherein the fibers are entirely cellulose fibers (¶ [0082, 0085, 0101], Fig. 8; the nonwoven web is three-dimensionally patterned with rib-like elements 84 and valleys 86 and a wetlaid tissue paper can be used which would be a wetlaid cellulosic tissue nonwoven material);
wherein the nonwoven web (70, Fig. 9) includes a textured surface (¶ [0082, 0085, 0101], Fig. 8; the nonwoven web is three-dimensionally patterned with rib-like elements 84 and valleys 86), wherein each surface includes an average material plane (see Image 1), a plurality of ridges (rib-like elements 84, Fig. 9) extending in a z-direction from the average material plane (see Image 1), and a plurality of grooves (valleys 86, Fig. 9) alternating with the plurality of ridges (84, Fig. 9), and wherein the grooves (86, Fig. 9) have a depth extending in the opposite z-direction from the average material plane (see Image 1).
Zhao is silent whether the absorbent core comprises at least 5% superabsorbent material and optionally at least 5% fluff pulp; and a core wrap wrapping the core, wherein the core wrap is made of the cellulosic, textured material web.
Arizti teaches an absorbent article, thus being in the same field of endeavor, with a topsheet (24, Fig. 5), a backsheet (25, Fig. 5), an absorbent core (28, Fig. 5) that comprises at least 5% superabsorbent material (¶ [0102]), and a core wrap (16 and 16’, Fig. 5) wrapping (¶ [0094], Fig. 5) the absorbent core (28, Fig. 5), where the core wrap (16, 16’, Fig. 5) includes a nonwoven material (¶ [0094]). The core wrap ensures that absorbent material does not leak or migrate out of the absorbent core (¶ [0104, 0109]), and using at least 5% superabsorbent material within the absorbent core allows the absorbent core to absorb large quantities of fluid (¶ [0102]).
Therefore, it would have been obvious to modify the absorbent core of Zhao to include at least 5% superabsorbent material and to have a core wrap wrapping the core, as taught by Arizti. This allows the absorbent core to absorb large quantities of fluid (as motivated by Arizti ¶ [0102]) and ensures the absorbent material does not leak or migrate out of the absorbent core (as motivated by Arizti ¶ [0104, 0109]). One of ordinary skill in the art would additionally be motivated to have the core wrap of Zhao/Arizti be made of the textured, cellulosic fiber web described in Zhao. This would be obvious due to Zhao’s disclosure that a component of the absorbent core of the absorbent article can be formed by the inventive web (¶ [0082, 0085]). Since one of ordinary skill in the art would recognize a core wrap to be considered a layer of the absorbent core, one of ordinary skill in the art would thus recognize the core wrap of Zhao/Arizti is a component of the absorbent core and as such can be made using the inventive web of Zhao.
Claims 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2008/0221539) in view of Arizti et al (US 2015/0282997) further in view of Ren et al (US 2020/0392658).
Regarding Claims 7-9 and 15, Zhao/Arizti is silent whether the grooves have an average depth greater than 0.1 mm, whether the grooves have an average depth of 0.5 mm to 1 mm, and wherein the grooves have an average frequency of 0.2 grooves/mm to 0.5 grooves/mm.
Ren teaches a material for use in absorbent articles, thus being in the same field of endeavor, where the material has a pattern of ridges (R, Fig. 5) and grooves (C, Fig. 5), where the grooves have an average depth greater than 0.1 mm (¶ [0119] indicates the depth of each groove is typically from 0.1 to 5 mm; ¶ [0254] describes a specific embodiment with a groove depth of 1 mm), where the grooves have an average depth of 0.5 mm to t 1 mm (¶ [0254] describes a specific embodiment with a groove depth of 1 mm), and wherein the grooves have an average frequency of 0.2 grooves/mm to 0.5 grooves/mm (¶ [0254] indicates there is 1 groove every 3 mm, which equates to an average frequency of 0.33 grooves/mm which is within the claimed range). The depth and frequency of the ridges and grooves assist in distributing the fluid throughout the layer and therefore the absorbent core as a whole (¶ [0117]).
Therefore, it would have been obvious to modify the web of Zhao/Arizti to have grooves with an average depth greater than 0.1mm, to have grooves with an average depth of 0.5 mm to 1 mm, and to have grooves with an average frequency of 0.2 grooves/mm to 0.5 grooves/mm, as taught by Ren. The depth and frequency of the ridges and grooves assist in distributing the fluid throughout the layer and therefore the absorbent core as a whole (as motivated by Ren ¶ [0117]).
Claims 3-5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2008/0221539) in view of Arizti et al (US 2015/0282997) further in view of Farrington et al (US 5607551).
Regarding Claim 3, Zhao/Arizti is silent whether the three-dimensionally patterned, wetlaid, cellulosic tissue nonwoven material is an uncreped, through-air dried (UCTAD) material.
Farrington teaches a cellulosic web (Col. 4 lines 23-38), thus being in the same field of endeavor of materials that are usable in an absorbent article, where the web is an uncreped, through-air dried material (Col. 1 lines 58-63). Uncreped, through-air dried materials are formed by a specific drying process that dries a wetlaid web (Col. 1 lines 28-45. Uncreped through-air dried materials are softer and bulkier than materials that are dried using compressive methods (Col. 1 lines 28-67).
Therefore, it would have been obvious to modify the three-dimensionally patterned, wetlaid, cellulosic tissue nonwoven material of Zhao/Arizti to be an UCTAD material, as taught by Farrington. Uncreped through-air dried materials are softer and bulkier than materials dried using compressive methods, and as such would improve the comfort and absorbency of an absorbent article using the material (as motivated by Farrington Col. 1 lines 28-67).
Regarding Claim 4, Zhao/Arizti is silent whether the core wrap has a basis weight range from 10 gsm to 120 gsm.
Farrington teaches a cellulosic web (Col. 4 lines 23-38) with a basis weight range from about 10 gsm to about 120 gsm (Col. 3 lines 51-54 indicates the basis weight of the webs can range from most preferably 20 to 30 gsm, which is fully within the claimed range and therefore reads upon the claimed range).
Therefore, it would have been obvious to modify the core wrap of Zhao/Arizti to have a basis weight within the range of about 10 gsm to about 120 gsm, specifically the range of 20 to 30 gsm as taught by Farrington (as motivated by Farrington Col. 3 lines 51-54). Farrington shows that this basis weight range is well known in the art to be used for a cellulosic web to provide adequate utility and comfort, and as such one of ordinary skill in the art would find it obvious to select this basis weight range for the cellulosic web of Zhao/Arizti.
Regarding Claim 5, Zhao/Arizti is silent whether the core wrap is produced using a rush transfer value from 5% to 70%.
Farrington teaches a cellulosic web (Col. 4 lines 23-38) which is produced using a rush transfer value from 5% to 70% (Col. 8 lines 3-10 indicates the rush transfer value can range from preferably 10 to 35% and more preferably from 15 to 25% which are fully within the claimed range and therefore reads upon the claimed range). Using a rush transfer value within this range provides a desirable amount of stretch to the tissue to reduce stiffness during use (Col. 8 lines 3-10).
Therefore, it would have been obvious to modify the core wrap of Zhao/Arizti to be produced using a rush transfer value from 5% to 70%, specifically the ranges of 10-35% and 15-25% as taught by Farrington (Farrington Col. 8 lines 3-10). Using a rush transfer value within this range provides a desirable amount of stretch to the tissue to reduce stiffness during use (as motivated by Farrington Col. 8 lines 3-10).
Additionally, the claim limitation, “the core wrap is produced using a rush transfer value from 5% to 70%” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Regarding Claim 16, Zhao/Arizti discloses the claimed invention substantially as claimed as set forth above for Claim 14. The combination of Zhao/Arizti has a core wrap that is made of the inventive cellulosic web of Zhao.
Zhao further discloses the opposing web surfaces each have a textured surface (¶ [0082, 0085, 0101], Fig. 8; the nonwoven web is three-dimensionally patterned with rib-like elements 84 and valleys 86).
Therefore, since the combination of Zhao/Arizti as set forth above for Claim 14 utilizes the inventive cellulosic web of Zhao to form the core wrap, the core wrap of Zhao/Arizti has opposing core wrap surfaces each having a textured surface.
Zhao/Arizti is silent whether the core wrap comprises a basis weight range from about 10 gsm to about 120 gsm, and a rush transfer value from about 5% to about 70%.
Farrington teaches a cellulosic web (Col. 4 lines 23-38) with a basis weight range from about 10 gsm to about 120 gsm (Col. 3 lines 51-54 indicates the basis weight of the webs can range from most preferably 20 to 30 gsm, which is fully within the claimed range and therefore reads upon the claimed range) which is produced using a rush transfer value from about 5% to about 70% (Col. 8 lines 3-10 indicates the rush transfer value can range from preferably 10 to 35% and more preferably from 15 to 25% which are fully within the claimed range and therefore reads upon the claimed range). Using a rush transfer value within this range provides a desirable amount of stretch to the tissue to reduce stiffness during use (Col. 8 lines 3-10).
Therefore, it would have been obvious to modify the core wrap of Zhao/Arizti to have a basis weight within the range of about 10 gsm to about 120 gsm, specifically the range of 20 to 30 gsm as taught by Farrington (as motivated by Farrington Col. 3 lines 51-54), and to be produced using a rush transfer value from about 5% to about 70%, specifically the ranges of 10-35% and 15-25% as taught by Farrington (Farrington Col. 8 lines 3-10). Farrington shows that this basis weight range is well known in the art to be used for a cellulosic web to provide adequate utility and comfort, and as such one of ordinary skill in the art would find it obvious to select this basis weight range for the cellulosic web of Zhao/Arizti. Also, using a rush transfer value within this range provides a desirable amount of stretch to the tissue to reduce stiffness during use (as motivated by Farrington Col. 8 lines 3-10).
Additionally, the claim limitation, “the core wrap is produced using a rush transfer value from about 5% to about 70%” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Regarding Claim 17, Zhao/Arizti discloses the claimed invention substantially as claimed as set forth above for Claim 14. The combination of Zhao/Arizti has a core wrap that is made of the inventive cellulosic web of Zhao.
Zhao/Arizti is silent whether the core wrap is a wetlaid, uncreped, through-air dried (UCTAD) material.
Farrington teaches a cellulosic web (Col. 4 lines 23-38) where the web is a wetlaid, uncreped, through-air dried material (Col. 1 lines 58-63). Uncreped, through-air dried materials are formed by a specific drying process that dries a wetlaid web (Col. 1 lines 28-45. Uncreped through-air dried materials are softer and bulkier than materials that are dried using compressive methods (Col. 1 lines 28-67).
Therefore, it would have been obvious to modify the core wrap of Zhao/Arizti to be a wetlaid UCTAD material, as taught by Farrington. Uncreped through-air dried materials are softer and bulkier than materials dried using compressive methods, and as such would improve the comfort and absorbency of an absorbent article using the material (as motivated by Farrington Col. 1 lines 28-67).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2008/0221539) in view of Arizti et al (US 2015/0282997) further in view of Farrington et al (US 5607551) further in view of Ren et al (US 2020/0392658).
Regarding Claim 18, Zhao discloses an absorbent article (10, Fig. 1) having a fluid-handling system, the article (10, Fig. 1) comprising:
a fluid permeable bodyside liner (topsheet 26, Fig. 1);
a fluid impermeable outer cover (backsheet 22, Fig. 1);
an absorbent core (20, Fig. 1) disposed between the bodyside liner (26, Fig. 1) and the outer cover (22, Fig. 1); and
wherein a component of the absorbent core of the article (¶ [0082, 0085] indicates the nonwoven web 70, Fig. 8, can be used as a component of an absorbent core) is unapertured and includes fibers, wherein the fibers are entirely cellulose fibers (¶ [0082, 0085, 0101], Fig. 8; the nonwoven web is three-dimensionally patterned with rib-like elements 84 and valleys 86 and a wetlaid tissue paper can be used which would be a wetlaid cellulosic tissue nonwoven material);
wherein the nonwoven web (70, Fig. 9) includes a textured surface (¶ [0082, 0085, 0101], Fig. 8; the nonwoven web is three-dimensionally patterned with rib-like elements 84 and valleys 86), wherein each surface includes an average material plane (see Image 1), a plurality of ridges (rib-like elements 84, Fig. 9) extending in a z-direction from the average material plane (see Image 1), and a plurality of grooves (valleys 86, Fig. 9) alternating with the plurality of ridges (84, Fig. 9), and wherein the grooves (86, Fig. 9) have a depth extending in the opposite z-direction from the average material plane (see Image 1).
Zhao is silent whether the absorbent core comprises at least 5% superabsorbent material and optionally at least 5% fluff pulp; and a core wrap wrapping the core, wherein the core wrap is made of the cellulosic, textured material web, and wherein the core wrap comprises a basis weight range from 10 gsm to 120 gsm, a rush transfer value from 5% to 70%, and wherein the grooves have an average depth of 0.5 mm to 1 mm and an average frequency of 0.1 grooves/mm to 0.5 grooves/mm.
Arizti teaches an absorbent article, thus being in the same field of endeavor, with a topsheet (24, Fig. 5), a backsheet (25, Fig. 5), an absorbent core (28, Fig. 5) that comprises at least 5% superabsorbent material (¶ [0102]), and a core wrap (16 and 16’, Fig. 5) wrapping (¶ [0094], Fig. 5) the absorbent core (28, Fig. 5), where the core wrap (16, 16’, Fig. 5) includes a nonwoven material (¶ [0094]). The core wrap ensures that absorbent material does not leak or migrate out of the absorbent core (¶ [0104, 0109]), and using at least 5% superabsorbent material within the absorbent core allows the absorbent core to absorb large quantities of fluid (¶ [0102]).
Therefore, it would have been obvious to modify the absorbent core of Zhao to include at least 5% superabsorbent material and to have a core wrap wrapping the core, as taught by Arizti. This allows the absorbent core to absorb large quantities of fluid (as motivated by Arizti ¶ [0102]) and ensures the absorbent material does not leak or migrate out of the absorbent core (as motivated by Arizti ¶ [0104, 0109]). One of ordinary skill in the art would additionally be motivated to have the core wrap of Zhao/Arizti be made of the textured, cellulosic fiber web described in Zhao. This would be obvious due to Zhao’s disclosure that a component of the absorbent core of the absorbent article can be formed by the inventive web (¶ [0082, 0085]). Since one of ordinary skill in the art would recognize a core wrap to be considered a layer of the absorbent core, one of ordinary skill in the art would thus recognize the core wrap of Zhao/Arizti is a component of the absorbent core and as such can be made using the inventive web of Zhao.
Zhao/Arizti is silent whether the core wrap comprises a basis weight range from 10 gsm to 120 gsm, a rush transfer value from 5% to 70%, and wherein the grooves have an average depth of 0.5 mm to 1 mm and an average frequency of 0.1 grooves/mm to 0.5 grooves/mm.
Farrington teaches a cellulosic web (Col. 4 lines 23-38) with a basis weight range from 10 gsm to 120 gsm (Col. 3 lines 51-54 indicates the basis weight of the webs can range from most preferably 20 to 30 gsm, which is fully within the claimed range and therefore reads upon the claimed range) which is produced using a rush transfer value from 5% to 70% (Col. 8 lines 3-10 indicates the rush transfer value can range from preferably 10 to 35% and more preferably from 15 to 25% which are fully within the claimed range and therefore reads upon the claimed range). Using a rush transfer value within this range provides a desirable amount of stretch to the tissue to reduce stiffness during use (Col. 8 lines 3-10).
Therefore, it would have been obvious to modify the core wrap of Zhao/Arizti to have a basis weight within the range of 10 gsm to 120 gsm, specifically the range of 20 to 30 gsm as taught by Farrington (as motivated by Farrington Col. 3 lines 51-54), and to be produced using a rush transfer value from 5% to 70%, specifically the ranges of 10-35% and 15-25% as taught by Farrington (Farrington Col. 8 lines 3-10). Farrington shows that this basis weight range is well known in the art to be used for a cellulosic web to provide adequate utility and comfort, and as such one of ordinary skill in the art would find it obvious to select this basis weight range for the cellulosic web of Zhao/Arizti. Also, using a rush transfer value within this range provides a desirable amount of stretch to the tissue to reduce stiffness during use (as motivated by Farrington Col. 8 lines 3-10).
Additionally, the claim limitation, “the core wrap is produced using a rush transfer value from 5% to 70%” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Zhao/Arizti/Farrington is silent whether the grooves have an average depth of 0.5 mm to 1 mm and an average frequency of 0.1 grooves/mm to 0.5 grooves/mm.
Ren teaches a material for use in absorbent articles, thus being in the same field of endeavor, where the material has a pattern of ridges (R, Fig. 5) and grooves (C, Fig. 5), where the grooves have an average depth of 0.5 mm to 1 mm (¶ [0254] describes a specific embodiment with a groove depth of 1 mm), and where the grooves have an average frequency of 0.2 grooves/mm to 0.5 grooves/mm (¶ [0254] indicates there is 1 groove every 3 mm, which equates to an average frequency of 0.33 grooves/mm which is within the claimed range). The depth and frequency of the ridges and grooves assist in distributing the fluid throughout the layer and therefore the absorbent core as a whole (¶ [0117]).
Therefore, it would have been obvious to modify the web of Zhao/Arizti/Farrington to have grooves with an average depth of 0.5 mm to 1 mm, and to have grooves with an average frequency of 0.2 grooves/mm to 0.5 grooves/mm, as taught by Ren. The depth and frequency of the ridges and grooves assist in distributing the fluid throughout the layer and therefore the absorbent core as a whole (as motivated by Ren ¶ [0117]).
Regarding Claim 19, Zhao/Arizti/Farrington/Ren discloses the claimed invention substantially as claimed as set forth above for Claim 18. The combination of Zhao/Arizti/Farrington/Ren has a core wrap that is made of the inventive cellulosic web of Zhao.
Zhao further discloses the web has a longitudinal direction, and wherein the grooves extend the full length of the web in the longitudinal direction (as seen in Figs. 8 and 9, the grooves extend the full length of the web in the longitudinal direction even though there are spaces between the grooves).
Therefore, since the combination of Zhao/Arizti/Farrington/Ren as set forth above for Claim 18 utilizes the inventive nonwoven web of Zhao to form the core wrap, the core wrap of Zhao/Arizti/Farrington/Ren has a longitudinal direction wherein the grooves extend the full length of the core wrap in the longitudinal direction.
Regarding Claim 20, Zhao/Arizti/Farrington/Ren discloses the claimed invention substantially as claimed as set forth above for Claim 18. The combination of Zhao/Arizti/Farrington/Ren has a core wrap that is made of the inventive cellulosic web of Zhao.
Zhao/Arizti/Farrington/Ren is silent whether the core wrap is a wetlaid, uncreped, through-air dried (UCTAD) material.
Farrington teaches a cellulosic web (Col. 4 lines 23-38) where the web is a wetlaid, uncreped, through-air dried material (Col. 1 lines 58-63). Uncreped, through-air dried materials are formed by a specific drying process that dries a wetlaid web (Col. 1 lines 28-45. Uncreped through-air dried materials are softer and bulkier than materials that are dried using compressive methods (Col. 1 lines 28-67).
Therefore, it would have been obvious to modify the core wrap of Zhao/Arizti/Farrington/Ren to be a wetlaid UCTAD material, as taught by Farrington. Uncreped through-air dried materials are softer and bulkier than materials dried using compressive methods, and as such would improve the comfort and absorbency of an absorbent article using the material (as motivated by Farrington Col. 1 lines 28-67).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781